Exhibit 26(n): Consent of Independent Registered Public Accounting Firm Exhibit 26(n) – Consent of Ernst and Young LLP, Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” in Post-Effective Amendment No. 25 to the Registration Statement (Form N-6, No. 333-69431) of Select Life Variable Account of ReliaStar Life Insurance Company, and to the use therein of our reports dated (a) April 6, 2017, with respect to the statutory basis financial statements of ReliaStar Life Insurance Company and (b) April 14, 2017, with respect to the financial statements of Select Life Variable Account of ReliaStar Life Insurance Company. /s/ Ernst & Young LLP Boston, Massachusetts April 14, 2017
